Citation Nr: 1330228	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  13-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals, traumatic brain injury (TBI), to include memory loss, confusion and dizziness.  

2.  Entitlement to service connection for diabetes mellitus, type II.  

3.  Entitlement to service connection for breathing problems, to include as secondary to a service connected disability.  

4.  Entitlement to service connection for L5-S1 disc space narrowing.  

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 and February 2011 rating decisions, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in pertinent part, denied the Veteran's petition to reopen his claim for service connection for PTSD, and further denied service connection for traumatic brain injury residuals; diabetes mellitus, type II; ischemic heart disease; breathing problems, to include as secondary to ischemic heart disease; and L5-S1 disc space narrowing.  The Veteran disagreed with this decision and perfected a timely appeal.  

Before the matter was certified for appeal to the Board, by an April 2013 rating action, a Decision Review Officer (DRO) granted service connection for ischemic heart disease, and evaluated it as 100 percent disabling, effective July 31, 2012.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to the heart disease issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).

(At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans (DAV).  By a July 2009 Form 21-22, the Veteran appointed the Missouri Veterans Commission as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).)  

The appeal is REMANDED to the RO and VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were certified for appeal to the Board in May 2013.  In a letter dated on May 10, 2013, the Veteran was informed that he had 90 days from the date of that letter to request to appear personally before the Board and provide testimony concerning his appeal.  In a statement dated in June 2013, the Veteran requested a hearing before a Veterans Law Judge (VLJ), prior to his claim being reviewed by the Board.  In an attached statement, the Veteran, through his representative, requested a hearing at the RO before a VLJ.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a VLJ at the St. Louis, Missouri RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


